internal_revenue_service number release date index number ----------------------- ------------------------------ ------------------------------------ ---------------------------------- ------------------------------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb hw plr-121608-15 date date legend taxpayer ---------------------------------- parent company ------------------------------------ retirement_plan a -------------------------------------------- retirement_plan b --------------------------------------------------------- health plan for retirees ------------------------------------------------------------------- reimbursement arrangement plan ------------------------------------------------------------------- ------------------------- medical account plan ------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------------------- year ------- year ------- year ------- year ------- year ------- year ------- plr-121608-15 year ------- year ------- amount ------------------- date ------------------------- dear ------------ this letter responds to your -------------------ruling request submitted by your authorized representatives as supplemented by correspondence dated ----------------------and -------- ----------------------- requesting rulings on the federal tax consequences of a proposed transaction under sec_105 sec_106 and sec_401 of the internal_revenue_code the code and their accompanying regulations the following facts and representations are submitted under penalties of perjury in support of your request taxpayer was formed in year as a subsidiary of parent company prior to taxpayer’s creation parent company maintained retirement_plan a a defined_benefit_plan qualified under sec_401 of the code in year retirement_plan a sponsored by parent company was amended to add a retiree health account described in sec_401 no employee contributions were required to be made to the retirement_plan a h account retirement_plan a received a favorable determination_letter from the internal_revenue_service following the amendment which added the h account in year sec_3 and in accordance with a special transition rule set forth in section of the omnibus budget reconciliation act of p l all of the eligibility conditions for which parent company satisfied parent company made direct contributions to the retirement_plan a h account of approximately amount at no time did parent company transfer any assets from retirement_plan a including any transfer of assets pursuant to sec_420 to the retirement_plan a h account following year parent company made no further contributions to that h account in year at the time parent company formed taxpayer as a subsidiary taxpayer adopted retirement_plan b identical in its terms to retirement_plan a at the same time a portion of the assets of retirement_plan a were transferred from retirement_plan a to retirement_plan b including assets in the retirement_plan a h account since taxpayer’s formation no contributions have been made by taxpayer to the retirement_plan b h account plr-121608-15 in year taxpayer became a separate publicly-traded company thereafter taxpayer continued to maintain retirement_plan b including the sec_401 account no employee contributions were made to retirement_plan b and taxpayer has not made any additional contributions to the retirement_plan b h account all retired employees of taxpayer who are eligible to receive medical benefits under the retirement_plan b h account are eligible to receive retirement benefits under retirement_plan b or are retired from employment with taxpayer by reason of permanent disability in year the retirement_plan b h account was closed to new entrants in year retirement_plan b was frozen and newly-hired employees were not eligible to participate in it continuously since becoming a separate publicly-traded company in year taxpayer has maintained a traditional major medical plan for its retirees under its health plan for retirees for a certain group of retirees the grandfathered group taxpayer was obligated to maintain such medical benefits pursuant to the transactions that resulted in taxpayer becoming a separate publicly-traded company commencing in year taxpayer has used the retirement_plan b h account to pay a portion of the monthly medical plan premiums under the health plan for retirees for members of the grandfathered group their spouses and certain of their dependents up to age for taxpayer’s eligible retirees in the grandfathered group who turn age and are enrolled in medicare the h account is used to provide reimbursement for premiums for medicare and certain individual_health_insurance under the reimbursement arrangement plan the reimbursement arrangement plan is an employer-payment plan not a health_reimbursement_arrangement that reimburses premiums for medicare and certain individual_health_insurance and not any other sec_213 expenses for those individuals who are in the grandfathered group over age and enrolled in medicare in year at the same time that the h account was closed to new entrants taxpayer adopted the medical account plan which is a retiree-only health reimbursement account established in accordance with sec_105 and unconnected to retirement_plan b it sec_401 account or the reimbursement arrangement plan the medical account plan is for the benefit of eligible retirees and totally disabled former employees not included in the grandfathered group the non-grandfathered group who are eligible for the traditional major medical plan for retirees that taxpayer maintains prior to age former employees in the non-grandfathered group are eligible to purchase coverage for themselves their spouse and their eligible dependents under plr-121608-15 the health plan for retirees but receive no premium subsidy no amount in the retirement_plan b h account is used to provide any benefit to this group after age amounts credited to a member of the non-grandfathered group’s medical account plan which is a notional account can be used to pay the premiums for the traditional major medical plan for retirees sponsored by taxpayer or to purchase coverage on the open market the retirement_plan b h account is not used to provide any of the amounts credited under the medical account plan taxpayer is under no obligation contractual or otherwise to provide any benefit to the non-grandfathered group under the medical account plan on date at the time retirement_plan b was frozen the health plan for retirees reimbursement arrangement plan and medical account plan were closed to new entrants who did not meet certain age and service requirements prior to date or who had not become disabled prior to such date individuals falling into this category are referred to here as the excluded group although taxpayer has made no contributions to the retirement_plan b h account at any time after year the account has assets in excess of all current and reasonably anticipated future obligations to members of the grandfathered group taxpayer therefore proposes the following transaction proposed transaction taxpayer will use the retirement_plan b h account to also reimburse members of the non- grandfathered group for premiums that are considered sickness accident hospitalization or medical_expenses under sec_401 and sec_1 eligible for reimbursement under the terms of the medical account plan and incurred by eligible individuals who meet the requirements to be considered retired employees their spouses or their dependents under sec_401 of the code and or sec_1_401-14 taxpayer proposes to amend retirement_plan b including the terms under which it established the h account and the medical account plan to permit the retirement_plan b h account to make reimbursements for amounts credited to members of the non-grandfathered group’s medical account plan the proposed amendment all members of the non-grandfathered group who receive the benefit of such reimbursements from the retirement_plan b h account are also eligible to receive retirement benefits under retirement_plan b or have retired from employment with taxpayer by reason of permanent disability no portion of the h account will be used to provide any benefit or reimbursement to any member of the excluded group taxpayer represents that it does not have a contractual obligation to fund the medical account plan and may amend_or_terminate its retiree health_plans at any time plr-121608-15 the proposed transaction will not affect benefits that are already being paid through the retirement_plan b h account the medical account plan is currently and at all times following the implementation of the proposed transaction will remain unfunded and no retired employee will be entitled to any amount under the medical account plan in excess of premiums requested to be reimbursed under the retirement_plan b h account and until premium reimbursements are made under the medical account plan all medical account plan-related funds will remain in the retirement_plan b h account and in the event of termination of either retirement_plan b or the medical account plan all such amounts remaining in the h account after satisfaction of all liabilities to provide medical benefits will be subject_to h including sec_401 and the excise_tax on reversions pursuant to sec_4980 rulings requested taxpayer requests a ruling that the proposed transaction will not violate sec_401 and sec_1_401-14 or otherwise cause retirement_plan b to lose it its tax-qualified status under sec_401 and will be excludable from the gross_income of such retired employees their spouse or their dependents under sec_105 and sec_106 as applicable law sec_61 of the code and sec_1_61-21 provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_105 provides that except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse his dependents as defined in sec_152 determined without regard to subsections b b and d b thereof and any plr-121608-15 child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age any child to whom sec_152 applies shall be treated as a dependent of both parents for purposes of this subsection sec_106 provides that gross_income does not include contributions by the employer to accident or health_plans for compensation through insurance or otherwise to his employees for personal injuries or sickness sec_401 describes requirements for a qualified_trust that is created or organized in the united_states and forms part of a pension_plan of an employer that is for the exclusive benefit of the employer’s employees or their beneficiaries sec_501 provides in pertinent part that an organization described in sec_401 is generally exempt from income_tax in pertinent part sec_401 provides that under regulations prescribed by the secretary and subject_to the provisions of sec_420 a pension or annuity plan may provide for the payment of benefits for sickness accident hospitalization and medical_expenses of retired employees their spouses and their dependents but only if- such benefits are subordinate to the retirement benefits provided by the plan a separate_account is established and maintained for such benefits the employer's contributions to such separate_account are reasonable and ascertainable it is impossible at any time prior to the satisfaction of all liabilities under the plan to provide such benefits for any part of the corpus or income of such separate_account to be within the taxable_year or thereafter used for or diverted to any purpose other than the providing of such benefits and notwithstanding the provisions of subsection a upon the satisfaction of all liabilities under the plan to provide such benefits any amount remaining in such separate_account must under the terms of the plan be returned to the employer sec_1_401-14 provides that under sec_401 a qualified_pension or annuity plan may make provision for the payment of sickness accident hospitalization and medical_expenses for retired employees their spouses and their dependents the term medical benefits described in sec_401 is used in this section to describe such payments sec_1_401-14 provides that under sec_401 a qualified_pension or annuity plan may provide for the payment of medical benefits described in sec_401 only for retired employees their spouses or their dependents to be retired for purposes of eligibility to receive medical benefits described in sec_401 an employee must be eligible to receive retirement benefits provided under the pension plr-121608-15 plan or else be retired by an employer providing such medical benefits by reason of permanent disability for purposes of the preceding sentence an employee is not considered to be eligible to receive retirement benefits provided under the plan if he is still employed by the employer and a separation from employment is a condition to receiving the retirement benefits in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 describes the tax treatment of hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee's spouse or dependents and provides reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods conclusion based on the facts and representations provided by taxpayer the use of the retirement_plan b h account to reimburse premiums of eligible retirees in the non- grandfathered group will not violate sec_401 and sec_1_401-14 or otherwise cause retirement_plan b to lose it its tax-qualified status under sec_401 in addition contributions from the retirement_plan b h account to the medical account plan are excludable from a retired employee’s gross_income under sec_106 of the code furthermore amounts received by retired employees their spouses and their eligible dependents for medical_care are excluded from the gross_income of the retired employees if such amounts are paid directly or indirectly to the retired employees to reimburse them for expenses_incurred for the medical_care of themselves their spouses and their dependents under sec_105 plr-121608-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter these rulings are based on the assumption that retirement_plan a and retirement_plan b are qualified under sec_401 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you have any questions concerning this letter please contact -------------------- attorney at --------------------- sincerely s janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
